SPAIN, Justice,
dissenting.
Respectfully, I dissent, and would affirm the decision of the Court of Appeals. In the excellent Opinion authored by Judge Huddleston, it is emphasized that the KSU Foundation is a “non-profit fiduciary” and not a “public agency” whose records ought to be open to public examination. Further, it is undisputed that the Foundation, and others like it, are subject to the provisions of KRS 42.540, enacted after the inception of the Kentucky Open Records Act, and accordingly are specifically required to make an annual report and accounting to the state investment commission as to their receipts and disbursements. The enactment of this statute in 1982 was clearly a redundancy if all these “non-profit fiduciaries” were already “public agencies” fully subject to the Open Records Act.
On the contrary, the passage of KRS 42.540 shows that the Kentucky General Assembly was obviously aware of the existence of all these “non-profit fiduciary” foundations holding funds for the state’s universities and other organizations, but intentionally declined to describe them as “public agencies” within the meaning of the Open Records Act.
*684The Opinion of the Court of Appeals clarified the meaning of that section of the Open Records Act defining “public agency” by paragraphing KRS 61.870(1) as follows:
(1) Public agency means
every state or local officer, state department, division, bureau, board, commission and authority;
every legislative board, commission, committee and officer;
every county and city governing body, council, school district board, special district board, municipal corporation, court or judicial agency, and any board, department, commission, committee, subcommittee, ad hoc committee, counsel or agency thereof;
and any other body which is created by state or local authority in any branch of government or which derives at least twenty-five percent (25%) of its funds from state or local authority.
In my opinion, the members of the Majority have stretched the bounds of judicial interpretation of a statute to the breaking point by their labored effort to include the KSU Foundation under the umbrella of “or agency thereof,” which phrase to me clearly modifies only the bodies listed in that paragraph. Had the legislature intended to include agencies of every body described in all four paragraphs, it could have done so very simply by adding a paragraph at the end of the definition.
In addition to all of the above, I believe the Court of Appeals correctly decided this issue in the case of Courier-Journal and Louisville Times Co. v. University of Louisville Bd. of Trustees, Ky.App., 596 S.W.2d 374 (1979), when it clearly found that the University of Louisville Foundation was not a “public agency” as defined in KRS 61.805(2), even though its meetings were subject to the Open Meetings law because its governing board included the entire membership of the Board of Trustees of the University. Since the U of L Foundation was held not to be a “public agency,” its records would not have been subject to open public disclosure. The same rationale ought to apply to the KSU Foundation in the case at hand.